Citation Nr: 0120649	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  92-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 22, 1990, 
for the grant of a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


REMAND

The veteran had active service from October 1953 to September 
1955, from October 1961 to August 1962, and from May 1965 to 
April 1972.  He also served in the Army and Air Force 
Reserves for many years until he was released from military 
reserve duty in 1990. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in part, granted a TDIU and 
assigned an effective date of April 19, 1996.  

In an August 1999 decision, the Board, in part, granted an 
earlier effective date of May 22, 1990, for the grant of a 
TDIU.  The veteran appealed this part of the decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).

The Board notes that the veteran's case had previously been 
before the Court in 1994; however, the issues before the 
Court at that time did not include the earlier effective date 
issue now on appeal.  The parties, at that time, had filed a 
joint motion for remand, which determined the Board had not 
fulfilled its duty to assist because it had been put on 
notice that the veteran was in receipt of Social Security 
Administration disability benefits and did not obtain the 
records upon which the grant of benefits was based.  Thus, 
part of the joint motion for remand was to have the Board 
obtain the Social Security Administration disability records.  
The Court granted the joint motion for remand in November 
1994.

In the joint motion for remand that relates to the current 
issue on appeal, the parties noted that the only part of the 
issue that was being appealed was the Board's denial of 
granting an effective date earlier than May 22, 1990.  The 
parties determined that the Board had committed a Stegall 
violation in not obtaining the veteran's Social Security 
Administration disability benefit records as had been ordered 
in the November 1994 Court Order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (finding prejudicial error in 
Board's failure to ensure compliance with the Court's prior 
remand order).  The parties determined that such records must 
be obtained for adjudication of the claim for an entitlement 
to an earlier effective date for the grant of TDIU.

Additionally, the Board notes that in the August 1999 
decision, the Board also denied service connection for 
atherosclerosis.  In the joint motion for remand, the parties 
stated specifically that the veteran was not appealing that 
determination.  In the Court's June 2000 Order, it dismissed 
the claim for service connection for atherosclerosis.  The 
veteran now claims that he wanted to continue with that part 
of the appeal.  The Board is required by the law-of-the-case 
doctrine to comply with a Court Order (which in this case, 
dismissed the issue of service connection for 
atherosclerosis), and thus the Board cannot adjudicate the 
claim for service connection for atherosclerosis at this 
time.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
(once a matter has been decided by an appellate court, the 
lower tribunal "is without power to do anything which is 
contrary to either the letter or spirit of the mandate 
construed in light of the opinion of the court deciding the 
case." (quoting City of Cleveland v. Federal Power 
Commission, 182 U.S. App. D.C. 346, 561 F.2d 344, 346 (D.C. 
Cir. 1977))).  Thus, the August 1999 Board decision, as to 
the claim for service connection for atherosclerosis is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100(a) (2000).

The veteran was informed of the Board's inability to 
adjudicate this claim in a November 2000 letter, and was told 
he could file a petition to reopen the claim for service 
connection for atherosclerosis.  The veteran has submitted 
additional evidence related to this claim, and therefore the 
Board refers the petition to reopen the claim for service 
connection for atherosclerosis to the RO for initial 
consideration and appropriate action.  

The Board also notes that in its August 1999 decision (page 
5), the matters of compensable ratings for hearing loss and 
sinusitis were referred to the RO for clarification as to 
whether comments of the veteran constituted new claims.  He 
has continued to refer to these disabilities in 
correspondence dated in 2000.  Similarly, a claim regarding 
"rheumatoid arthritis" was referred for the same 
clarification.  Also in that decision (page 4), the matter of 
service connection for tinnitus was referred to the RO.  It 
does not appear that the RO has had an opportunity to deal 
with these matters, and they are again referred to the RO for 
consideration.

In compliance with the Court's June 2000 Order and the joint 
motion for remand, the case is hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran is invited to submit his 
federal tax returns for the years of 1989 
and 1990.

3.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA is 
completed.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
effective date earlier than May 22, 1990, 
for the grant of a TDIU and consider any 
additional evidence submitted by the 
veteran.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


